DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Lagatta on 7/11/2022.

The application has been amended as follows: 

In the 2nd-to-last line of claim 18, “the second developing unit” has been changed to --the developing unit--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “a moving mechanism configured to move the second developing unit to a first position where an optical path of the first light beam from the scanning optical system to the first photoconductive body is opened, and to a second position where the optical path is closed by the second developing unit; and a controller configured to: start driving the deflector; when the second developing unit is in the second position to close the optical path, cause the first light source to emit the first light beam, thereby obtaining a detection signal of the first light beam from the optical sensor; and after obtaining the detecting signal, control the moving mechanism to move the second developing unit to the first position, thereby keeping the second developing unit from closing the optical path” in combination with the remaining limitations of claims 12-17.
Claims 1-3, 5-11, and 18 stand as allowable for reasons previously set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments regarding the claim limitation “moving mechanism” in claims 1, 3, 7, 10, 12, and 14 being interpreted by the Office under 35 U.S.C. 112(f) (see the paragraph spanning pages 8-9 of the Remarks) have been fully considered but they are not persuasive.  Applicant asserts that “the claims are not drafted in means-plus-function form, and that such limitations do not appear to be relevant to patentability in the present application.”  
The Office respectfully disagrees.  The claim limitation meets the three-prong test as outlined in the Office action dated 4/6/2022, and as such, is interpreted to cover not only the corresponding structure described in Applicant’s specification but also equivalents thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CARLA J THERRIEN/Primary Examiner, Art Unit 2852